Citation Nr: 1726055	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to March 1946, from March 1949 to November 1949.  It appears the Veteran also served on active duty from December 1949 to January 1951; however, the record reflects that records from this period were destroyed in a fire.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO, among other things, denied service connection for a neck condition.  The issue on appeal has been recharacterized in light of the diagnosis of cervical spine arthritis.

The Board notes that the Veteran also filed a notice of disagreement for the denials of service connection for asbestosis and polyps in the nose, throat, and colon (as reflected in the November 2008 rating decision); however, following the issuance of the March 2011 statement of the case, the Veteran did not file a substantive appeal as to these issues.  As such, these issues are not before the Board.  See 38 C.F.R. § 20.200 (2016) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 

In March 2015 and November 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The case is now returned to the Board for further appellate review.  The Board notes the Veteran's claims for service connection for bilateral hearing loss disability, tinnitus, and ear infection were denied in the November 2016 Board decision.

The Board additionally notes prior to recertification of the appeal to the Board, additional relevant medical evidence, specifically a May 2017 positive medical opinion with a waiver, has been added to the record after the RO's last adjudication of the claim in the April 2017 supplemental statement of the case.  Although there is no legal authority for a claimant to waive initial RO review of evidence prior to certification, given the Board has granted the claim for service connection for arthritis of the cervical spine, representing a full grant of the benefits sought, the Veteran is not prejudiced by the Board considering such evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's arthritis of the cervical spine is attributable to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, arthritis of the cervical spine was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current degenerative arthritis of the cervical spine was caused by a fall he sustained in service.

The Veteran underwent a VA examination in March 2016.  The examiner provided diagnosis of degenerative arthritis of the cervical spine, confirmed by x-ray.  The examiner noted there is no documented complaints of neck pain or injury while on active duty service or within one year of separation from the military or documentation from civilian or outpatient treatment records with complaints of treatment of a neck condition during or within one year of separation from active duty.  Therefore, it is less likely than not that the neck condition incurred in or was caused by service.

Given the inadequacy of the exam, in the Board's November 2016 remand, the Board directed the RO to schedule the Veteran for a VA examination and for the examiner to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current degenerative arthritis of the cervical spine is etiologically related to his active service.  The Board also directed the examiner to specifically address the Veteran's credible contention that he injured his neck in service when he fell.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in February 2017.  The examiner opined that it is less likely than not (less than a 50% probability) that the Veteran's cervical spine disability was incurred in or caused by the claimed in-service injury, event or illness because there was no documented complaints of neck pain or injury while on active duty service or within one year of separation from the military.  The examiner noted there is no documentation from civilian or outpatient treatment records with complaints of treatment of a neck condition during or within one year of separation from active duty, and thus, there is no etiology to support the Veteran's current degenerative arthritis of the cervical spine to his active duty service.

A May 2017 private medical opinion indicates the Veteran was treated on several occasions in 2005 and 2006 for upper neck and back pain, limited motion of his neck, and radicular pain into his upper back and arms.  The clinician noted x-rays revealed severe degenerative disease of the cervical spine.  She indicated the Veteran stated his pain began as the result of a fall he took on a naval ship in 1944.  She opined the degree of degeneration is significant, which is commonly the result of trauma.

The Board agrees with the Veteran's representative's contention that the February 2017 VA examination is inadequate, as stated in the June 2017 informal hearing presentation.  Here, similar to the May 2016 VA opinion, the examiner's negative opinion was based solely on the lack of medical evidence for treatment of a neck disability in service or within a year post-service, and failed to address his contention as to an in-service fall with a resulting neck injury, as requested by the Board.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  

The Board finds the May 2017 private medical nexus opinion highly persuasive to show arthritis of the cervical spine attributable to military service.  Although the private clinician's opinion is somewhat ambiguous, it nevertheless has some probative weight.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service).  In addition, the private clinician indicated that she had treated the Veteran in 2005 and 2006, and, thus, was fully informed of the Veteran's medical history and his contentions in providing the positive opinion.  She also specifically addressed the Veteran's credible contention as to his in-service fall.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Given the positive nexus opinion of some probative weight, a remand for yet another VA examination could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. §  3.304 (c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  As the positive private nexus opinion and negative VA nexus opinions are each flawed in some respect, they are of approximately equal probative weight.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for arthritis of the cervical spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for arthritis of the cervical spine is granted. 


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


